*406OPINION.
Littleton:
From the facts in this proceeding, the Board holds that collection of the proposed deficiency for the year 1917 is barred by the statute of limitation of five years. New York & Albany Lighterage Co. v. United States, 273 U. S. 346. Theodore H. Wickwire, 10 B. T. A. 102. Under the written consent entered ,into between petitioner and the Commissioner the period for collection of any additional tax for the year 1917 expired February 27, 1924. This was prior to the enactment of the Revenue Act of 1924 and the provisions of section 278 of that Act are not applicable.

Judgment of no deficiency will be entered.